FORM OF SCHEDULE A TO THE DISTRIBUTION AGREEMENT BETWEEN KINETICS MUTUAL FUNDS, INC. AND KINETICS FUNDS DISTRIBUTOR, INC. Pursuant to Section 1 of the Distribution Agreement between KINETICS MUTUAL FUNDS, INC. (the “Company”) and KINETICS FUNDS DISTRIBUTOR, INC. (“KFDI”), the Company hereby appoints KFDI as its agent to be the principal underwriter of the Company and the national distributor of the Shares with respect to its following series: The Internet Fund The Internet Emerging Growth Fund The Paradigm Fund The Medical Fund The Small Cap Opportunities Fund The Kinetics Government Money Market Fund The Market Opportunities Fund The Water Infrastructure Fund The Multi-Disciplinary Fund Dated:
